                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ALVIN MITCHELL,                 )
                                )
               Plaintiff,       )
                                )
     v.                         )           1:19CV130
                                )
WINSTON-SALEM STATE UNIVERSITY, )
ELWOOD ROBINSON, CAROLYNN       )
BERRY, and IVEY BROWN,          )
                                )
               Defendants.      )


                               JUDGMENT

    For the reasons set forth in the Memorandum Opinion and

Order filed contemporaneously with this Judgment,

    IT IS HEREBY ORDERED AND ADJUDGED that Defendants’ Motion

to Dismiss, (Doc. 13), is GRANTED with respect to Claim Five as

to WSSU and Individual Defendants in their official capacities

pursuant to Rule 12(b)(1) and as to Individual Defendants in

their individual capacities pursuant to Rule 12(b)(6) and Claim

Five is hereby DISMISSED.

    IT IS FURTHER ORDERED AND ADJUDGED that the court DECLINES

to exercise supplemental jurisdiction over Plaintiff’s state-law

claims and Plaintiff’s state-law claims are DISMISSED WITHOUT

PREJUDICE.




    Case 1:19-cv-00130-WO-JEP Document 22 Filed 03/30/20 Page 1 of 2
This the 30th day of March, 2020.



                             __________________________________
                                United States District Judge




                             - 2 -



Case 1:19-cv-00130-WO-JEP Document 22 Filed 03/30/20 Page 2 of 2
